                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:19-CV-00107-FDW-DCK


 LYNNE CLIFFORD and THOMAS R. )
 CLIFFORD,                     )
                               )
            Plaintiffs,        )
                               )                                       ORDER
       vs.                     )
                               )
 BIOMET         INC;    BIOMET )
 MANUFACTURING CORP.; BIOMET )
 ORTHOPEDICS, LLC; and BIOMET )
 U.S. RECONSTRUCTION, LLC,     )
                               )
            Defendants.        )
                               )

       THIS MATTER is before the Court sua sponte regarding the status of the case. On July

12, 2019, the parties filed a Notice of Settlement, (Doc. No. 149), indicating “they have reaced a

settlement in resolution of this action.” The Notice also indicated the parties would file a

stipulation of dismissal as soon as the documentation to effectuate the settlement was executed.

Upon the filing of the Notice, the Court provided notice on the docket that “entry of judgment or

a stipulation of dismissal to be filed within 30 days or the court will dismiss the case without

prejudice.” See Docket Entry on July 12, 2019, for Doc. No. 149. The time for the parties to file

their stipulation of dismissal in accordance with their Notice and the Court’s instruction has long

expired, and no party has sought an extension of the 30-day deadline. Accordingly, this matter is

DISMISSED without prejudice.

       IT IS SO ORDERED.
                                        Signed: October 30, 2019
